Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to amendment filed on 3/17/2021.
Claims 1-3, 6-12, and 15-18 are allowed. Claim(s) 1 and 10 is/are independent claims. Claims 1 and 10 are amended. Claim(s) 4-5 and 13-14 is/are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 was filed after the mailing date of the Non-Final Office Action on 09/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 6-12, and 15-18 are allowed.
The following is an examiner's statement of reasons for allowance:
The applicant's arguments are deemed persuasive, see applicant's arguments
filed 3/17/2021, pages 7-9. There is not an obvious reason to combine the combination of references cited as prior art and used in the rejection dated 09/28/2020, that would read on the claims. Applicant’s admitted prior art, Kogan, US 8499099 B1 is the closest prior art, especially for expanding short code multiple times and sharing a digital document using the short code, and presenting the digital document by combining a 
processing the expanded data and any resulting additional data to obtain presentation data, and to obtain locator data that may be embedded therein; 
wherein the presentation data embedded in the expanded data and any resulting additional data includes presentation attributes that specify one or more of layout, style, or additional content of the digital document; 
from the presentation data, determining a document template for the digital document; 
when a component of the document template is a web element of a web source, retrieving the web element using the locator data; 
generating the digital document by combining (a) the presentation data that was obtained from the expanded data and any resulting additional data, and (b) the document template, and (c) any result of retrieving the web element using the locator data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144